  Case 2:21-cr-20216-LJM-EAS ECF No. 1, PageID.1 Filed 03/29/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

 United States of America,
                                           &DVHíFUí
       Plaintiff,                          $VVLJQHG7R0LFKHOVRQ/DXULH-
                                           5HIHUUDO-XGJH6WDIIRUG(OL]DEHWK$
                                           $VVLJQ'DWH
 v.                                        'HVFULSWLRQ,1)286$9%21( 1$

 Sean Bone,

      Defendant.                                  Violation: 21 U.S.C. § 841(a)(1)
 ________________________________/

                                  INFORMATION

THE UNITED STATES ATTORNEY CHARGES

                                COUNT ONE
21 U.S.C. §§ 841(a)(1)-Possession with Intent to Distribute Controlled Substances

              On or about October 26, 2019, in the Eastern District of Michigan, the

defendant, Sean Bone, knowingly and intentionally possessed with intent to

distribute a measurable amount of cocaine hydrochloride and cocaine base, Schedule

II controlled substances, in violation of Title 21, United States Code, Section

841(a)(1).

                          FORFEITURE ALLEGATION

              Pursuant to Fed. R. Cr. P. 32.2(a), the government hereby provides

notice to the defendant of its intention to seek forfeiture of all proceeds, direct or

indirect, or property traceable thereto, all property that facilitated the commission of

the violations alleged, or property traceable thereto, and all property involved in, or
  Case 2:21-cr-20216-LJM-EAS ECF No. 1, PageID.2 Filed 03/29/21 Page 2 of 3




property traceable thereto, of the violations set for in this Second Superseding

Information.

               Substitute Assets: If the property described above as being subject to

forfeiture, as a result of any act or omission of Defendant:

               a. Cannot be located upon the exercise of due diligence;

               b. Has been transferred or sold to, or deposited with, a third party;

               c. Has been placed beyond the jurisdiction of the Court;

               d. Has been substantially diminished in value; or

               e. Has been commingled with other property that cannot be divided
                  without difficulty;

the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), and Title 28, United States

Code, Section 2461(c).

Saima Mohsin
Acting United States Attorney



JULIE BECK
Chief, Drug
          g Task Force



ANDREW LIEVENSE
Assistant United States Attorney

Dated:



                                            2
                Case 2:21-cr-20216-LJM-EAS ECF No. 1, PageID.3 Filed 03/29/21 Page 3 of 3
    United States District Court                            Criminal Case Cover Sheet                                        Case Number:
    Eastern District of Michigan                                                                                             21ícrí20216

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.


    Companion Case Information                                                              Companion Case Number:
    This may be a companion case based on LCrR 57.10(b)(4)1:

                                    տYes րNo                                                AUSA’s Initials: AJL

            Case Title:             USA v. Sean Bone

            County where offense occurred:                               Oakland

            Offense Type:                        Felony

            Information -- 1R3ULRU&RPSODLQW

    Superseding Case Information
    Superseding to Case No:                                                                                 Judge:

              Reason: Additional defendant


              Defendant Name                                            Charges                                              Prior Complaint (if applicable)



Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case

       March 29, 2021
                   Date                                                                   Andrew Lievense
                                                                                          Assistant United States Attorney
                                                                                          211 W. Fort Street, Suite 2001
                                                                                          Detroit, MI 48226
                                                                                          andrew.lievense@usdoj.gov
                                                                                          (313) 226-9665
                                                                                          Bar #: P68925



1
 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated.
